Citation Nr: 0802086	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-05 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for enuresis 
(claimed as bedwetting).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
December 1977. 

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Huntington, West Virginia, Regional 
Office Center (RO).

Service connection for alcoholism was denied in the June 2003 
rating action.  The veteran perfected an appeal to this 
issue.  However, the veteran withdrew this issue at the 
February 2007 RO hearing.  Therefore, the Board will only 
review the issue listed on the title page.

A hearing was held before a hearing officer at the RO in 
February 2007 and a videoconference was held before the 
undersigned Acting Veterans Law Judge at the RO in October 
2007. 


FINDINGS OF FACTS

1.  Service connection for enuresis was denied by the RO in 
October 1997.  It was held that that there was no evidence of 
inservice treatment for enuresis.  

2.  Evidence associated with the claims file since the 
October 1997 rating decision that denied service connection 
for enuresis provides evidence of inservice treatment, which, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.

3.  The evidence of record clearly and unmistakably shows 
that enuresis preexisted his period of active service, and 
was not permanently made worse therein.  



CONCLUSIONS OF LAW

1.  The October 1997 rating decision, which denied service 
connection for enuresis, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence submitted to reopen the claim for service 
connection for enuresis disorder is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  Enuresis clearly and unmistakably preexisted the 
appellant's entry into service and was not aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by various letters 
sent to the veteran.  A March 2005 letter complied with the 
dictates of Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
established new requirements regarding the Veterans Claims 
Assistance Act of 2000 (VCAA) notice and claims that had been 
previously denied.  
The RO provided notice to the veteran regarding what 
information and evidence is needed to reopen his claim and 
the elements necessary to substantiate a claim of entitlement 
to service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  Furthermore, while 
this case was undergoing development, the case of 
Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has not been 
notified of this decision.  To the extent all notice has not 
been provided there is no prejudice to the appellant.  
Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, and in view of the holding below, the 
Board finds that development of the record is sufficiently 
complete to permit a fair and just resolution of the appeal 
on this issue, and there has been no prejudicial failure of 
notice or assistance to the appellant.  

Reopening of a claim for service connection for enuresis

Service connection for enuresis was denied in an October 1997 
rating decision.  It was held that there was no record of 
treatment for enuresis in military service.  The veteran was 
notified of that decision and did not appeal that 
determination.  Thus it became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Under the regulation, it states 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for 
enuresis.  The claim for service connection for enuresis had 
been denied because it had been determined that there was no 
evidence of inservice treatment for enuresis.  At the time of 
the 1997 rating action, the veteran's service medical records 
were not available.  Since the 1997 rating action, the 
veteran's service medical records have been obtained.  The 
records show inservice treatment for enuresis.  This relates 
to an unestablished fact necessary to substantiate the claim, 
and the claim is reopened.  See 38 C.F.R. § 3.156(a).

Having reopened the veteran's claim, the current decision 
will be based on a de novo review of the record.  Before the 
Board may proceed, however, it must first determine whether 
rendering a decision will prejudice the veteran in the course 
of his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Because the RO also reviewed the case on a de novo 
basis, the appellant is not prejudiced.  

Furthermore, as noted at the outset of this decision, the 
Board finds that the RO complied with the notice requirements 
of the VCAA.  The Board incorporates by reference the 
previous discussion on the RO's compliance with the VCAA.  In 
addition, the Board notes that the RO afforded the veteran a 
VA genitourinary examination and obtained a medical opinion 
on whether the veteran's claimed disability is etiologically 
related to his military service.   The veteran was also 
scheduled for a VA psychiatric examination but he refused to 
undergo the examination.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
that needs to be obtained.  For these reasons, the Board 
finds that VA has fulfilled its duties to notify and assist 
the veteran in substantiating his claim.  Accordingly, the 
Board will proceed with a decision on the merits.

Entitlement to service connection for enuresis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

VA examination report dated in May 2007 shows a diagnosis of 
enuresis.  This diagnosis satisfies the first element of 
Hickson.

In considering the element of in-service incurrence or 
aggravation, the Board must first determine whether enuresis 
existed prior to the veteran's service.  In this regard, it 
is noted that a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.

Moreover, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

Thus, in cases where the disease or injury at issue is not 
noted on the entrance examination, a two-pronged test is for 
consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  The veteran is not required 
to show that the disease increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches.  VAOPGCPREC 3-03. 

In this regard, the February 1977 report of the examination 
that was conducted prior to his entrance into service noted a 
history of enuresis between the ages of 6 and 12.  The 
service medical records show that he was treated in service 
for enuresis during which time he reported a history of 
bedwetting prior to service.  Also, as stated back then, the 
veteran continues to contend that he experienced enuresis 
prior to entry into service.  His statements are considered 
to be competent evidence when describing symptoms of a 
disease or disability as bedwetting is a symptom capable of 
lay observation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, based on the veteran's history and the 
service medical records, the Board finds that there is clear 
and unmistakable evidence that the veteran's enuresis existed 
prior to service.  The first prong has been met. 

As for the second prong, the service medical records show 
that the veteran was seen for complaints for enuresis in 
September 1977.  Physical work-up was considered negative and 
he was referred to the Mental Health Unit.  Mental health 
records dated in October 1977 show that he was prescribed 
Imipramine.  He requested a discharge from the Army, which 
was granted in December 1977.  Thus, the record reflects that 
the veteran experienced an exacerbation of his enuresis 
during service.

The veteran, however, underwent a VA genitourinary 
examination in May 2007.  Based on a very thorough review of 
the claims file and examination of the veteran, the examiner 
attributed the veteran's current enuresis to early mild 
benign prostatic hypertrophy.  The examiner also opined that 
the veteran's mild benign prostatic hypertrophy was not 
caused by, related to, or aggravated by the enuresis he was 
treated for during service.  Rather, the examiner maintained 
that the veteran's benign prostatic hypertrophy was due to 
aging.  Thus, the examiner found that any enuresis the 
veteran is currently experiencing is attributable to 
nonservice-related factors.  The Board finds the VA 
examiner's opinion persuasive and consistent with the medical 
evidence of record, which shows no complaints or treatment 
for enuresis after service for an extensive period of time.  
Also, a prostate disability was not diagnosed during service.  
There is no competent medical opinion of record contrary to 
the VA examiner's opinion.  Although the veteran contends 
that his enuresis was permanently worsened by his service, as 
a layman he is not competent to render a medical diagnosis or 
offer an opinion on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As such, the Board finds that the VA examiner's 
opinion coupled with the other medical evidence of record 
rise to the level of clear and unmistakable evidence that the 
veteran's enuresis was not permanently worsened or aggravated 
during service.  The second prong has been met.  
Consequently, the presumption of soundness has been rebutted, 
and service connection for enuresis is not warranted.

	
ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for enuresis is reopened, 
and to this extent the claim is granted.

Service connection for enuresis is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


